Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization by Attorney
Authorization for this examiner’s amendment was given in an interview with Richard Baker on 7/27/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended): A system for monitoring a golfer's performance, the system comprising: 
a golf ball with embedded electronics, the golf ball comprising: 
a processor electrically connected to golf ball communications circuitry and memory; 
a Magnetoresistive sensor electrically connected to the processor, said Magnetoresistive sensor directing data regarding rotation of the Magnetoresistive sensor to the processor, where the processor converts the data regarding the rotation of the Magnetoresistive sensor into a rotation speed and a rotation direction, said rotation speed determined by a frequency of the data and said rotation direction determined by a magnitude of the data, through a calculation and stores said rotation speed and said rotation direction in the memory; 
and the golf ball mechanically encompassing the processor and the Magnetoresistive sensor; 
and a central interrogator comprising: a central interrogator processor; 
central interrogator communications circuitry electronically connected to the central interrogator processor, the central interrogator communications circuitry wirelessly connected to the golf ball communications circuitry;
 and a display screen electrically connected to the central interrogator processor; 
wherein application software executes on the central interrogator processor, said application software interrogates the golf ball through the central interrogator communications circuitry for the rotation speed and said rotation direction regarding the rotation of the Magnetoresistive sensor, the application software derives analytics on the golfer's performance from the rotation speed and the rotation direction for display on the display screen.
Claim 3 (Canceled)
Claim 8 (Canceled)
Claim 13 (Currently Amended) A method for analyzing performance of a game of golf, the method comprising: detecting an impact with an accelerometer; 
measuring rotation with a Magnetoresistive sensor, said Magnetoresistive sensor sending a rotation signal to a microprocessor located inside of a golf ball, said microprocessor electrically connected to a communications interface; 
measuring acceleration with the accelerometer, said accelerometer sending an acceleration signal to the microprocessor; 
converting the rotation signal into a rotation speed and a rotation direction, said rotation speed determined by a frequency of the rotation signal and said rotation direction determined by a magnitude of the rotation signal, through a calculation in the microprocessor; 
storing the rotation speed, the rotation direction, and the acceleration signal in a memory electrically connected to the microprocessor; and sending the rotation speed, the rotation direction, and the acceleration signal to the communications interface for transmission to a central interrogator for analysis on a golfer's performance.
Claim 14 (Canceled)
Claim 15 (Canceled)
Claim 18 (Currently Amended) A golf ball with embedded electronics, the golf ball comprising: an accelerometer;
 a processor electrically connected to the accelerometer, communications circuitry, and memory, wherein the processor stores accelerometer data from the accelerometer in the memory; 
a Magnetoresistive sensor electrically connected to the processor, said Magnetoresistive sensor directing rotation data regarding rotation of the Magnetoresistive sensor to the processor, where the processor converts the rotation data regarding the rotation of the Magnetoresistive sensor into a rotation speed and a rotation direction, said rotation speed determined by a frequency of the rotation data and said rotation direction determined by a magnitude of the rotation data, through a calculation and stores said rotation speed and said rotation direction in the memory; 
the golf ball encompassing the processor and the Magnetoresistive sensor; 
and the communications circuitry configured to communicate the accelerometer data, the rotation direction, and the rotation speed to a central interrogator for analysis on a golfer's performance.
Claim 20 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding the claims, the applicant has filed a Terminal Disclaimer to overcome the non-statutory double patent rejection, and the Terminal Disclaimer was accepted on 6/22/22. While the prior art of record discloses various golf balls with communication means, none of the prior art of record disclose a golf ball in which the processor on the golf ball converts the data received from the spin detector, also located on the golf ball to determine rotation speed and rotation direction to then send and the prior art of record would not have proper motivation to be modified to meet the claim limitations. Therefore, the claims are found to be in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711